Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of November 13, 2017 (“Commencement Date”), by
and between Glenn Lurie (the “Executive”) and Synchronoss Technologies, Inc., a
Delaware corporation (the “Company”).

 

Except as otherwise provided herein, defined terms are set forth in Section 10
below.

 

1.                                      Duties and Scope of Employment.

 

(a)                                 Position.  For the term of his employment
under this Agreement (the “Employment”), the Company agrees to employ Executive
in the position of Chief Executive Officer (“CEO”). Following the Commencement
Date, Mr. Waldis, the former CEO will assist in the transition for up to 90 days
(the “Transition Period”).  Executive shall report to the Company’s Board of
Directors (the “Board”).   Executive’s principal workplace shall be in
Bridgewater, New Jersey, unless otherwise agreed to by the Board.

 

(b)                                 Obligations to the Company.    During his
Employment, Executive (i) shall devote substantially all of his full business
efforts and time to the Company, (ii) shall not engage in any other employment,
consulting or other business activity that would create a conflict of interest
with the Company, (iii) shall not assist any person or entity in competing with
the Company or in preparing to compete with the Company, (iv) shall comply with
the Company’s policies and rules, as they may be in effect from time to time and
(v) shall comply with the Proprietary Information and Inventions Agreement. This
provision shall not restrict Executive’s ability to sit on non-profit boards
and, subject to Board approval, at least one corporate board.

 

(c)                                  No Conflicting Obligations.  Executive
represents and warrants to the Company that he is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement.  Executive represents and warrants that he
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which Executive or
any other person has any right, title or interest and that his Employment will
not infringe or violate the rights of any other person.  Executive represents
and warrants to the Company that he has returned all property and confidential
information belonging to any prior employer.

 

(d)                                 Indemnification/D&O Insurance.  To the
maximum extent permitted by applicable law and the Company’s by-laws, the
Company shall indemnify Executive for all acts and omissions by him and any
action on his part while acting in such capacity, and for losses that arise from
serving at the request of the Company or a subsidiary thereof as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise.  Executive shall be covered by
directors’ and officers’ liability insurance on a basis no less favorable than
provided to directors and officers of the Company, including “tail” coverage.

 

(e)                                  Commencement Date. This Agreement shall
govern the terms of Executive’s Employment effective as the Commencement Date
through the Term (as defined in Section 5(a) below).

 

--------------------------------------------------------------------------------


 

2.                                        Compensation

 

(a)                                 Salary.  The Company shall pay Executive as
compensation for his services a base salary at a gross annual rate of not less
than $750,000.00. Such salary shall be payable in accordance with the Company’s
standard payroll procedures.  (The annual compensation specified in this
Subsection (a), together with any increases in such compensation that the
Company may grant from time to time, is referred to in this Agreement as “Base
Salary.”)  The Board or its Compensation Committee shall review the Base Salary
at least annually to determine whether to increase (but not decrease) the Base
Salary in its discretion

 

(b)                                 Incentive Bonuses. Executive shall be
eligible for an annual incentive bonus with a target amount equal to 120% of his
Base Salary (the “Target Bonus”).  Executive’s bonus (if any) shall be awarded
based on criteria established by the Board or its Compensation Committee. 
Executive shall not be entitled to an incentive bonus for a fiscal year if he is
not employed by the Company on the last day of the fiscal year for which such
bonus is payable.  Any bonus for a fiscal year shall be paid within 2½ months
after the close of that fiscal year.   The determinations of the Board or its
Compensation Committee with respect to such bonus shall be final and binding.

 

(c)                                  Equity Grants.

 

(i) New Hire Stock Grant.  Executive shall receive an initial stock grant with a
target value of $5.4375 million (the “New Hire Stock Grant”). This New Hire
Stock Grant will consist of one-third time-based Restricted Stock Awards
(“RSAs”), one-third time-based Stock Options, and one-third Performance Shares
based on performance criteria established by the Board.  The number of RSAs and
target number of Performance Shares granted will be based on the stock price as
of the date of the grant, and the number of Stock Options granted will be based
on the Black Scholes value of the stock price as of the date of the grant. All
of the foregoing is subject to the approval of the Board or its Compensation
Committee. The RSAs shall vest one-third per year. One-fourth of the Stock
Options shall vest after the first year, and 1/48th of the total Stock Options
granted shall vest every month thereafter for three years. With respect to the
Performance Shares, (i) one-half of the Performance Shares shall vest upon the
approval of the Board or its Compensation Committee based upon whether the
Company has met the required performance metrics for the 2018 performance period
(i.e., March 2019) and (ii) the remaining 50% of the Performance Shares shall
vest upon the approval of the Board or its Compensation Committee based upon
whether the Company has met the required performance metrics for the 2019
performance period (i.e., March 2020).  The parameters of the 2018 and 2019
Company performance shall be determined by the Board or its Compensation
Committee at the time the Company’s business plan for such period is determined.

 

(ii) Challenge Stock Grant.  Executive shall receive an equity grant of 1
million time-based shares in the form of a Stock Option as a challenge grant
(the “Challenge Grant”), with the number of Stock Options granted being based on
the Black Scholes value of the stock price as of the date of the grant and with
an exercise price being the stock price as of the date of the grant. The
Challenge Grant shall vest on the third anniversary of the issuance of the
Challenge Grant and shall expire on the seventh anniversary of the date of the
grant.

 

--------------------------------------------------------------------------------


 

(iii) Annual Equity Grant.  In addition to the above equity grants, Executive
shall receive an annual equity grant based on comparable equity awards provided
to CEOs at Peer Group companies (as such term is defined in the Company’s annual
proxy statement), which is expected to have a target value of between $5 million
and $5.5 million per year.  The equity grant, including number of shares of
restricted stock granted to the Executive will be based on the stock price as of
the date of the grant.

 

3.                                      Paid Time Off and Employee Benefits.  
During his Employment, Executive shall be eligible for paid time off in
accordance with the Company’s paid time off policy, as it may be amended from
time to time, with a minimum of 20 paid time off days per year (accruing for
each year on the first day of such year), plus three floating holidays, and any
United States Company- wide holidays; provided, however, Executive shall not be
entitled to carry over any paid time off days from year to year.  During his
Employment, Executive shall be eligible (i) to participate in the employee
benefit plans maintained by the Company, subject in each case to the terms and
conditions of the plan in question, and (ii) for those additional benefits
described in the Fringe Benefits Summary letter from the Company to Executive,
dated November 16, 2017 (the “Fringe Benefits Letter”).  To the extent the
benefits described in the Fringe Benefits Letter are taxable to Executive,
Executive shall receive a full tax gross-up payment from the Company with
respect to such taxable benefit.

 

4.                                      Business Expenses.  During his
Employment, Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with his duties
hereunder.  Notwithstanding anything to the contrary herein, except to the
extent any expense or reimbursement provided pursuant to this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, (a) the amount of expenses eligible for reimbursement provided to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, (b) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (c) the right to payment or reimbursement hereunder may not be
liquidated or exchanged for any other benefit.

 

5.                                      Term of Employment.

 

(a)                                 Employment Term.  The Company hereby employs
Executive to render services to the Company in the position and with the duties
and responsibilities described in Section 1 for the period commencing on the
Commencement Date and ending upon the earlier of (i) the date of Executive’s
resignation from the Company or (ii) the date Executive’s Employment is
terminated in accordance with Section 5(b) (the “Term”).

 

(b)                                 Termination of Employment.  The Company may
terminate Executive’s Employment at any time and for any reason (or no reason),
and with or without Cause, by giving Executive 30 days’ advance notice in
writing. The Company may terminate the Executive’s employment for Cause only
upon written notice to the Executive setting forth in reasonable detail the
nature of the circumstances giving rise to Cause (the “Cause Notice”). 
Executive may terminate his Employment by giving the Company 30 days’ advance
notice in writing. The Company shall have the right at any time during such
30-day period, to relieve Executive of his offices, duties and responsibilities
and place him on a paid leave-of-absence status, provided that during such
notice period, Executive shall remain a full- time employee of the Company and
shall continue to receive his then current salary compensation and other
benefits as provided in this Agreement.

 

--------------------------------------------------------------------------------


 

Executive’s Employment shall terminate automatically in the event of his death.
The termination of Executive’s Employment shall not limit or otherwise affect
his obligations under Section 7.

 

The Company may not amend the Cause Notice at any time prior to the Executive’s
termination to add any additional allegations of “Cause”. In addition, If a
court of competent jurisdiction later determines that the reason(s) set forth by
the Company in the Cause Notice are improper or otherwise do not meet the
definition of Cause set forth in this Section (the “Improper Cause
Determination”), the damages to which Executive will be entitled shall be equal
to at least the greater of (i) the damages flowing from the Improper Cause
Determination, including, but not limited to, attorneys’ fees, costs, expenses,
and prejudgment interest, or (ii) the amounts that would have been paid to
Executive had Executive been terminated by the Company without Cause, plus
attorneys’ fees, costs, expenses, and prejudgment interest ((i) and (ii) the
“Minimum Damages Amount”).

 

(c)                                  Rights Upon Termination. Upon Executive’s
termination of Employment for any reason, Executive shall be entitled to the
compensation, benefits and reimbursements described in Sections 1, 2, 3, and 4
for the period preceding the effective date of such termination or otherwise
accrued before such termination, including, but not limited to, any accrued, but
unpaid bonus for the year preceding the year in which Executive is subject to an
Involuntary Termination or termination due to death or disability.   Upon the
termination of Executive’s Employment under certain circumstances, Executive may
be entitled to additional severance pay benefits described in Sections 5(d),
5(e), and 6.  The payments under this Agreement shall fully discharge all
responsibilities of the Company to Executive.  This Agreement shall terminate
when all obligations of the parties hereunder have been satisfied.

 

(d)                                 Rights Upon Death. If Executive’s Employment
ends due to death, (A) Executive’s estate shall be entitled to receive an amount
equal to his target bonus for the fiscal year in which his death occurred (or,
if greater, the bonus amount determined based on the applicable factors and
actual performance for such fiscal year), (B) all stock options, shares of
restricted stock (other than performance-related restricted stock), and other
time-based equity awards granted by the Company and held by Executive at the
time of his death (other than the Challenge Grant) shall accelerate and be fully
vested, and (C) a pro rata portion of the Challenge Grant equal to 1 million
shares times a fraction the numerator of which is the number of complete
calendar months that have elapsed between the Commencement Date and the date
Executive’s employment ends due to death, and the denominator of which is 36
shall accelerate and be fully vested.  All amounts under this Section 5(d) shall
be paid no later than the date all regular employees are paid their bonuses, but
in no event later than March 15th of the year following the year during which
the Executive’s Employment ends due to death.

 

(e)                                  Rights Upon Permanent Disability.  If
Executive’s Employment ends due to Permanent Disability and a Separation occurs,
(I) Executive shall be entitled to receive (i) an amount equal to his Target
Bonus for the fiscal year in which his Employment ended (or, if reasonably
ascertainable and greater, the bonus amount determined based on the applicable
factors and actual performance for such fiscal year), prorated based on the
number of days he was employed by the Company during that fiscal year, and
(ii) a lump sum amount equal to the product of (A) 24 and (B) the monthly amount
the Company was paying on behalf of Executive and his eligible dependents with
respect to the Company’s health insurance plans in which Executive and his
eligible dependents were participants as of the date of Separation, and
(II) (i) all stock options, shares of restricted stock (other than
performance-related restricted stock) and other time-based equity awards granted
by the Company and held by Executive (other than the Challenge Grant) shall
accelerate and be

 

--------------------------------------------------------------------------------


 

fully vested as of the date of Executive’s Separation, and (ii) a pro rata
portion of the Challenge Grant equal to 1 million shares times a fraction the
numerator of which is the number of complete calendar months that have elapsed
between the Commencement Date and the date Executive’s employment ends due to
Disability, and the denominator of which is 36 shall accelerate and be fully
vested. The amounts payable under this Section 5(e) shall be paid no later 50
days after Executive’s Separation, subject to Section 6(d).

 

6.                                      Termination Benefits.

 

(a)                                 Preconditions.  Any other provision of this
Agreement notwithstanding, Subsections (b) and (c) below shall not apply unless
Executive:

 

(i)                                     Has executed (or, with respect to
Section 5(d), the executor or his estate has executed) a general release of all
claims Executive (or his executor or estate) may have against the Company or
persons affiliated with the Company (substantially in the form attached hereto
as Exhibit A) (the “Release”);

 

(ii)                                  Complies with Executive’s obligations
under Section 7 of this Agreement;

 

(iii)                               Has returned all property of the Company in
Executive’s possession; and

 

(iv)                              If requested by the Board, has resigned as a
member of the Board and as a member of the boards of directors of all
subsidiaries of the Company, to the extent applicable.

 

Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”).  The Release Deadline will in no
event be later than 50 days after Executive’s Separation. If Executive fails to
return the Release on or before the Release Deadline or if Executive revokes the
Release, then Executive will not be entitled to the benefits described in this
Section 6.

 

(b)                                 Severance Pay in the Absence of a Change in
Control.  If, during the Term and not at a time described in subsection
(c) below, Executive is subject to an Involuntary Termination, then the Company
shall pay Executive a lump sum severance payment equal to (i) two times (A) his
Base Salary in effect at the time of the termination of Employment plus, (B) his
average annual bonus based on the actual amounts received in the immediately
preceding two years, (ii) the product of (A) 24 and (B) the monthly amount the
Company was paying on behalf of Executive and his eligible dependents with
respect to the Company’s health insurance plans in which Executive and his
eligible dependents were participants as of the date of Separation, and
(iii) all stock options, shares of restricted stock, and other equity awards
granted by the Company and held by Executive at the time of the Involuntary
Termination shall be credited with an additional 12 months of vesting service as
of the date of the Involuntary Termination; except that if the Involuntary
Termination occurs prior to the third anniversary of the date of the Challenge
Grant, then the number of Stock Options of the Challenge Grant which vest shall
equal to the product of (i) the number of Stock Options of the Challenge Grant
originally granted and (ii) a fraction equal to (A) the number of complete
calendar months that have elapsed since the Commencement Date through the date
of the Involuntary Termination and (B) 36.  Acceleration of performance vested
restricted stock shall be determined based on the actual achievement of
pro-rated performance goals through the date of Involuntary Termination.  In the
event that Executive is subject to an Involuntary Termination under this
Subsection (b) within two years after commencement of employment with the
Company, then in lieu of using the average bonus received in the

 

--------------------------------------------------------------------------------


 

immediately preceding two years for the above calculation, such calculation
shall use his Target Bonus in the year of termination if such termination under
this Subsection (b) occurs in the first year of employment with the Company and
the actual bonus Executive received during the first year of employment with the
Company if such termination under this Subsection (b) occurs in the second year
of employment with the Company.  However, the amount of the severance payment
under this Subsection (b) shall be reduced by the amount of any severance pay or
pay in lieu of notice that Executive receives from the Company under a federal
or state statute (including, without limitation, the Worker Adjustment and
Retraining Notification Act).

 

(c)                                  Severance Pay in Connection with a Change
in Control.  If, during the Term and within (i) 120 days prior to or (ii) 24
months following a Change in Control, Executive is subject to an Involuntary
Termination, then (i) the Company shall pay Executive a lump sum severance
payment equal to (x) 2.99 times his Base Salary in effect at the time of the
termination of Employment plus two times Executive’s average bonus received in
the immediately preceding two years, and (y) a lump sum amount equal to the
product of (A) 24 and (B) the monthly amount the Company was paying on behalf of
Executive and his eligible dependents with respect to the Company’s health
insurance plans in which Executive and his eligible dependents were participants
as of the date of Separation, and (ii) all stock options, shares of restricted
stock (other than performance-related restricted stock that is tied to
performance after the Change in Control), and other equity awards granted by the
Company and held by Executive shall accelerate and be fully vested as of the
date of the Involuntary Termination.  In the event that Executive is subject to
an Involuntary Termination under this Subsection (c) within two years after
commencement of employment with the Company, then in lieu of using the average
bonus received in the immediately preceding two years for the above calculation,
such calculation shall use his Target Bonus in the year of the Involuntary
Termination if such termination under this Subsection (c) occurs in the first
year of employment with the Company and the actual bonus Executive received
during the first year of employment with the Company if such termination under
this Subsection (c) occurs in the second year of employment with the Company. 
However, the amount of the severance payment under this Subsection (c) shall be
reduced by the amount of any severance pay or pay in lieu of notice that
Executive receives from the Company under a federal or state statute (including,
without limitation, the Worker Adjustment and Retraining Notification Act).

 

(d)                                 Commencement of Severance Payments.  Payment
of the severance pay provided for under this Agreement will be made no later
than the first regularly scheduled payroll date that occurs no later than the
50th day after the date of the Executive’s Separation, but only if Executive has
complied with the release and other preconditions set forth in Subsection
(a) (to the extent applicable). However, if the 50-day period described in
Section 6(a) spans two calendar years, then the payment will be made on the
first payroll date in the second calendar year following expiration of the
applicable revocation period. In the event that Executive experiences an
Involuntary Termination immediately at or after a Change in Control, the Company
shall work with the surviving company to ensure that any payments due to
Executive under subsection (c) above be paid by the surviving Company following
the closing of the Change in Control. In addition, if at any time a Good Reason
arises after the Change in Control and severance is due to Executive under
subsection (c), the Company shall work with the surviving company to insure that
any such payments due to Executive are paid promptly after such Good Reason
arises.

 

(e)                                  Section 409A.   This Agreement shall be
construed consistently with the intent that all payments hereunder shall be
exempt from the requirements of Section 409A of the Code by reason of the
“short-term” deferral exemption or a different exemption, and, if not possible
with respect to

 

--------------------------------------------------------------------------------


 

any payment, then the intent shall be that such payment shall comply with the
requirements of Section 409A of the Code. Each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.  If the Company determines that Executive is a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code at the time of his
Separation, then (i) payment of any “nonqualified deferred compensation” (within
the meaning of Section 409A) that is payable to Executive upon Separation shall
be delayed until the first business day following (A) expiration of the
six-month period measured from Executive’s Separation, or (B) the date of
Executive’s death, and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when such payments commence.

 

(f) If Executive’s employment terminates for any reason entitling Executive to
receive separation payments and/or benefits under this Section 6, then in no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under this
Section, and such amount shall not be reduced regardless of whether Executive
obtains other employment or becomes self-employed.

 

7.                                      Protective Covenants.

 

(a)                                 Non—Competition.  As one of the Company’s
executive and management personnel and officer, Executive has acquired extensive
and valuable knowledge and confidential information concerning the business of
the Company, including certain trade secrets the Company wishes to protect.
Executive further acknowledges that during his employment he will have access to
and knowledge of Proprietary Information. To protect the Company’s Proprietary
Information, and in consideration of this Agreement, Executive agrees that
during his employment with the Company and for a period of twelve (12) months
after the termination of Executive’s employment with the Company for any reason,
whether under this Agreement or otherwise (the “Restricted Period”), he will not
without the Company’s approval (which shall not be unreasonably withheld),
directly or indirectly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a Restricted Business in a
Restricted Territory.  It is agreed that ownership of (i) no more than one
percent (1%) of the outstanding voting stock of a publicly traded corporation or
(ii) any stock he presently owns shall not constitute a violation of this
Section.

 

(b)                                 Non-Solicitation and Non-Servicing.   During
his employment with the Company and continuing for a period of twelve (12)
months after termination of Executive’s employment with the Company for any
reason, whether under this Agreement or otherwise, Executive shall not directly
or indirectly, personally or through others,

 

(i)                              attempt in any manner to solicit, persuade or
induce any Client of the Company to terminate, reduce or refrain from renewing
or extending its contractual or other relationship with the Company in regard to
the purchase or licensing of products or services manufactured, marketed,
licensed or sold by the Company, or to become a Client of or enter into any
contractual or other relationship with Executive or any other individual, person
or entity in regard to the purchase or license of products or services similar
or identical to those manufactured, marketed or sold by the Company; or

 

(ii)                           attempt in any manner to solicit, persuade or
induce any individual, person or entity which is, or at any time during
Executive’s employment with the Company was, a supplier

 

--------------------------------------------------------------------------------


 

of any product or service to the Company or vendor of the Company (whether as a
distributor, agent, employee or otherwise) to terminate, reduce or refrain from
renewing or extending his, her or its contractual or other relationship with the
Company; provided, however, this subparagraph (ii) shall not apply with respect
to (I) during the first six (6) months after Executive’s Separation, up to two
service providers of the Company who report in to Executive’s organization, were
recruited by Executive and had worked with Executive in prior employment, plus
Executive’s administrative assistant, and (II) during the next six (6) month
period thereafter, up to two service providers of the Company who report in to
Executive’s organization, were recruited by Executive and had worked with
Executive in prior employment; or

 

(iii)                        render to or for any Client any services of the
type rendered by the Company; or

 

(iv)                       subject to the exceptions in subparagraph (ii) above,
employ as an employee or retain as a consultant any person who is then, or at
any time during the preceding twelve months was, an employee of or consultant to
the Company (unless the Company had terminated the employment or engagement of
such employee or exclusive consultant prior to the time of the alleged
prohibited conduct), or persuade, induce or attempt to persuade any employee of
or consultant to the Company to leave the employ of the Company or to breach any
service arrangement with the Company.

 

(c)                                  Non-Disclosure.   Executive has entered
into a Proprietary Information and Inventions Agreement with the Company, which
is incorporated herein by reference.

 

(d)                                 Reasonable.    Executive agrees and
acknowledges that the time limitation on the restrictions in this Section 7,
combined with the geographic scope, is reasonable.  Executive also acknowledges
and agrees that this provision is reasonably necessary for the protection of
Proprietary Information, that through his Employment he shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value which will be imparted to him. If any restriction set forth in
this Section 7 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

8.                                      Successors.

 

(a)                                 Company’s Successors.  This Agreement shall
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets.  For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which becomes bound by this Agreement.

 

(b)                                 Employee’s Successors. This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

9.                                      Taxes.

 

(a)                                 Withholding Taxes.   All payments made under
this Agreement shall be subject to

 

--------------------------------------------------------------------------------


 

reduction to reflect applicable withholding and payroll taxes or other
deductions required to be withheld by law.

 

(b)                                 Tax Advice.   Executive is encouraged to
obtain his own tax advice regarding his compensation from the Company. 
Executive agrees that the Company does not have a duty to design its
compensation policies in a manner that minimizes Executive’s tax liabilities,
and Executive shall not make any claim against the Company or the Board related
to tax liabilities arising from Executive’s compensation.

 

(c)                                  Parachute Taxes.  Notwithstanding anything
in this Agreement to the contrary, if it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (“Total Payments”) to be made to Executive would otherwise exceed
the amount (the “Safe Harbor Amount”) that could be received by Executive
without the imposition of an excise tax under Section 4999 of Code, then the
Total Payments shall be reduced to the Safe Harbor Amount if (and only if) the
Safe Harbor Amount (net of applicable taxes) is greater than the net amount
payable to Executive after taking into account any excise tax imposed under
section 4999 of the Code on the Total Payments.  All determinations to be made
under this subparagraph (c) shall be made by a public accounting firm selected
by the Company before the date of the Change in Control (the “Accounting
Firm”).  In determining whether such Benefit Limit is exceeded, the Accounting
Firm shall make a reasonable determination of the value to be assigned to the
restrictive covenants in effect for Executive pursuant to Section 7 of this
Agreement, and the amount of his potential parachute payment under Section 280G
of the Code shall be reduced by the value of those restrictive covenants and all
other permissible adjustments to the extent consistent with Section 280G of the
Code and the regulations thereunder. To the extent a reduction to the Total
Payments is required to be made in accordance with this subparagraph (c), such
reduction and/or cancellation of acceleration of equity awards shall occur in
the order that provides the maximum economic benefit to Executive. In the event
that acceleration of equity awards is to be reduced, such acceleration of
vesting also shall be canceled in the order that provides the maximum economic
benefit to Executive.  Notwithstanding the foregoing, any reduction shall be
made in a manner consistent with the requirements of section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.  All of the fees and expenses of the Accounting Firm in
performing the determinations referred to in this subparagraph (c) shall be
borne solely by the Company.

 

10.                               Definitions.

 

(a)                                 Cause.  For all purposes under this
Agreement, “Cause” shall mean:

 

(i)                                     An intentional and unauthorized use or
disclosure by Executive of the Company’s confidential information or trade
secrets, which use or disclosure causes material harm to the Company;

 

(ii)                                  A material breach by Executive of any
material agreement between Executive and the Company;

 

(iii)                               A material failure by Executive to comply
with the Company’s written policies or rules which causes material harm to the
Company;

 

--------------------------------------------------------------------------------


 

(iv)                              Executive’s conviction of, indictment for, or
plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any State thereof;

 

(v)                                 Executive’s gross negligence or willful
misconduct which causes material harm to the Company;

 

(vi)                              A continued failure by Executive to perform
reasonably assigned duties after receiving written notification of such failure
from the Board (other than by reason of Executive’s physical or mental illness,
incapacity or disability); or

 

(vii)                           A failure by Executive to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested in writing
Executive’s cooperation, and Executive has not cooperated in good faith within 5
business days.

 

With respect to subparagraphs (ii), (iii), (v), or (vi), the Company shall not
have the right to terminate Executive for Cause if Executive cures the breach or
failure within 30 days of the Company’s written notice to Executive of such
breach or failure.

 

(b)                                 Change in Control.  For all purposes under
this Agreement, “Change in Control” shall mean the occurrence of:

 

(i)                                     The acquisition, by a person or persons
acting as a group, of the Company’s stock that, together with other stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the Company;

 

(ii)                                  The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of 30% or more of the total voting power of the Company;

 

(iii)                               The replacement of a majority of the members
of the Board, during any 12-month period, by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; or

 

(iv)                              The acquisition, during a 12-month period
ending on the date of the most recent acquisition, by a person or persons acting
as a group, of the Company’s assets having a total gross fair market value
(determined without regard to any liabilities associated with such assets) of
80% or more of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately prior to such acquisition or acquisitions.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).

 

(c)                                  Client.  For all purposes under this
Agreement, “Client” shall mean (i) anyone who is a client of the Company as of,
or at any time during the one-year period immediately preceding, the termination
of Executive’s employment, but only if Executive had a direct relationship with,

 

--------------------------------------------------------------------------------


 

supervisory responsibility for or otherwise were involved with such client
during Executive’s employment with the Company and (ii) any prospective client
to whom the Company made a new business presentation (or similar offering of
services) at any time during the one-year period immediately preceding, or
six-month period immediately following, Executive’s employment termination (but
only if initial discussions between the Company and such prospective client
relating to the rendering of services occurred prior to the termination date,
and only if Executive participated in or supervised such presentation and/or its
preparation or the discussions leading up to it).

 

(d)                                 Code.  For all purposes under this
Agreement, “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)                                  Company. For all purposes under this
Agreement, “Company” shall include Synchronoss Technologies, Inc. and all of its
subsidiaries and affiliates.

 

(f)                                   Good Reason.  For all purposes under this
Agreement, “Good Reason” shall mean:

 

(i)                                     material diminution in Executive’s
authorities, duties or responsibilities;

 

(ii)                                  relocation of Executive’s principal
workplace that results in an increase to Executive’s commute by more than 50
miles;

 

(iii)                               a material reduction in the kind or level of
incentive compensation or employee benefits to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
compensation and benefits package is materially reduced, unless such reduction
occurs solely as a result of a reduction in the kind or level of employee
benefits of employees that applies for all employees of the Company or

 

(iv)                              a material breach by the Company of this
Agreement.

 

A condition shall not be considered “Good Reason” unless Executive gives the
Company written notice of such condition within 90 days after Executive has
knowledge of such condition and the Company fails to remedy such condition (or
in the case of (iv), remedy such breach) within 30 days after receiving
Executive’s written notice. In addition, Executive’s resignation must occur no
later than 12 months after Executive has knowledge of such condition.

 

(g)                                  Involuntary Termination.   For all purposes
under this Agreement, “Involuntary Termination” shall mean either (i) the
Company terminates Executive’s Employment with the Company for a reason other
than death, Cause or Permanent Disability and a Separation occurs, or
(ii) Executive resigns his Employment for Good Reason and a Separation occurs.

 

(h)                                 Permanent Disability.  For all purposes
under this Agreement, “Permanent Disability” shall mean, in the reasonable
determination by the Compensation Committee, Executive’s inability to perform
the essential functions of Executive’s position, with or without reasonable
accommodation, for a period of at least 180 consecutive days because of a
physical or mental impairment.

 

(i)                                     Proprietary Information.   For all
purposes under this Agreement, “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company. 
By way of illustration but not limitation, Proprietary Information includes
(i) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object

 

--------------------------------------------------------------------------------


 

codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques; and (ii) information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; and (iii) information regarding the skills
and compensation of other employees of the Company.

 

(j)                                    Restricted Business.  For all purposes
under this Agreement, “Restricted Business” shall mean the design, development,
marketing or sales of software, or any other process, system, product, or
service marketed, sold or under development by the Company (and as of the date
of Executive’s termination of employment, is expected to reach market before the
end of the Restricted Period) at the time Executive’s employment with the
Company ends, whether during or after the Term.

 

(k)                                 Restricted Territory. For all purposes under
this Agreement, “Restricted Territory” shall mean any state, county, or locality
in the United States or around the world in which the Company conducts business.

 

(l)                                     Separation.  For all purposes under this
Employment Agreement, “Separation” means a “separation from service,” as defined
in the regulations under Section 409A of the Code.

 

(m)                             Solicit.  For all purposes under this Agreement,
“solicit” shall mean (i) active solicitation of any Client or Company employee
(but not general marketing of a product, service or open position not targeted
at such employee); (ii) the provision of information regarding any Client or
Company employee to any third party where such information could be useful to
such third party in attempting to obtain business from such Client or attempting
to hire any such Company employee; (iii) participation in any meetings,
discussions, or other communications with any third party regarding any Client
or Company employee where the purpose or effect of such meeting, discussion or
communication is to obtain business from such Client or employ such Company
employee; and (iv) any other passive use of information about any Client or
Company employee which has the purpose or effect of assisting a third party or
causing harm to the business of the Company.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Notice. Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered, when delivered by FedEx with delivery
charges prepaid, or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him at the home address that he most recently communicated
to the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b)                                 Modifications and Waivers.  No provision of
this Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by Executive and by an
authorized officer of the Company (other than Executive).  No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  This Agreement, the
Fringe Benefits Letter, and the Proprietary

 

--------------------------------------------------------------------------------


 

Information and Inventions Agreement supersede and replace any prior agreements,
representations or understandings (whether oral or written and whether express
or implied) between Executive and the Company and constitute the complete
agreement between Executive and the Company regarding the subject matter set
forth herein; provided that nothing in this Agreement shall supersede an express
promise made by the Company in Executive’s offer letter.

 

(d)                                 Choice of Law and Severability. This
Agreement shall be interpreted in accordance with the laws of the State of New
Jersey (except their provisions governing the choice of law).  If any provision
of this Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law.  All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(e)                                  No Assignment.  This Agreement and all
rights and obligations of Executive hereunder are personal to Executive and may
not be transferred or assigned by Executive at any time.  The Company may assign
its rights under this Agreement to any entity that assumes the Company’s
obligations hereunder in connection with any sale or transfer of all or a
substantial portion of the Company’s assets to such entity.

 

(f)                                   Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

(g)                                  Survival. The rights and obligations of the
parties under the provisions of this Agreement (including without limitation
Section 7) shall survive, and remain binding and enforceable, notwithstanding
the termination of this Agreement, the termination of Executive’s Employment
hereunder or otherwise, to the extent necessary to preserve the intended
benefits of such provision.

 

(h)                                 Attorneys’ Fees.  If Executive’s employment
is terminated for any reason, the Company shall reimburse Executive’s attorneys’
fees incurred in connection with the negotiation and preparation of any
separation and release agreement up to a maximum of $20,000.00.  The Company
shall also reimburse Executive’s attorneys’ fees incurred in connection with the
negotiation and preparation of this Agreement up to a maximum of $20,000.00.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

/s/ Glenn Lurie

 

Glenn Lurie

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By

/s/ Stephen G. Waldis

 

 

Stephen G. Waldis

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------